Stephens, J.
In a suit against á railroad company for damages for personal injuries, where it is alleged that the plaintiff was injured as a result of wanton negligence on the part of the defendant in backing a train into standing ears upon a track across which the plaintiff was passing, beyond the far end of the cars, after the plaintiff’s perilous position in crossing the track at such place had become known to the defendant, evidence which proves the injury as alleged and authorizes the inference that a servant of the railroad company, having the right to direct the movements of the train, actually knew of the plaintiff’s presence in the switch-yard and had directed the plaintiff to proceed between the railroad tracks and to cross over the track upon which the cars that ran over the plaintiff were standing, is sufficient, in the absence of any disproof of the plaintiff’s allegations of negligence, to support the plaintiff’s case as laid in the petition; and a nonsuit was improperly granted. The presence of the plaintiff in the switch-yard under these circumstances was sufficient to authorize the inference that he was in a perilous situation, and therefore actual knowledge of the plaintiff’s presence upon a particular track in the switch-yard was not essential to the plaintiff’s right to recover.

Judgment affirmed.


Jenhms, P. J., and Bell, J., concur.

Oliver & Oliver, Aaron Kravitch, for plaintiff.
H. W. Johnson, for defendant.